Citation Nr: 1446016	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-04 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left shoulder disability, to include osteoarthritis and rotator cuff strain.

2.  Entitlement to service connection for a left shoulder disability, to include osteoarthritis and rotator cuff strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1972 to July 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in New Orleans, Louisiana, which declined to reopen the issue on appeal, finding that the newly received evidence was not material.  The Veteran testified from New Orleans, Louisiana, at an August 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

At the August 2014 Board videoconference hearing, the Veteran's representative requested a 30 day continuance to submit additional evidence in support of the Veteran's claim, which was granted.  To date VA has not received any additional evidence from the Veteran; however, as the instant decision reopens and grants the issue on appeal, a Board decision is appropriate at this time.


FINDINGS OF FACT

1.  A June 2003 rating decision denied service connection for a left shoulder disability, finding that the evidence of record did not show that the Veteran's then diagnosed left shoulder disability was related to service.  The Veteran filed a timely notice of disagreement (NOD), but failed to perfect his appeal after the issuance of the February 2005 statement of the case (SOC); no new and material evidence was received during the relevant appeal period. 

2.  New evidence received since the June 2003 rating decision relates to an unestablished fact of an etiological relationship between the claimed disability and an in-service injury that is necessary to substantiate the issue of service connection for a left shoulder disability.

3.  The Veteran has a current disability of osteoarthritis of the left shoulder.

4.  The Veteran's left shoulder was injured while playing football during service.

5.  The Veteran has experienced "continuous" symptoms of a left shoulder disability since service separation.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection for a left shoulder disability became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  Evidence received since the June 2003 rating decision is new and material to reopen service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a left shoulder disability of arthritis and rotator cuff strain have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In this decision, the Board reopens and grants the issue of entitlement to service connection for a left shoulder disability.  As such action represents a complete grant of the Veteran's claim, further discussion of VA's duties to notify and to assist is unnecessary at this time.

Reopening Service Connection for a Left Shoulder Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (2013).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

A June 2003 rating decision denied service connection for a left shoulder disability, finding that the evidence of record did not show that the Veteran's then diagnosed left shoulder disability was related to service.  The Veteran filed a timely NOD, but failed to perfect his appeal after the issuance of the February 2005 SOC.  Further, no new and material evidence was received during the relevant appeal period; therefore, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence before the RO at the time of the June 2003 rating decision consisted primarily of service treatment records, post-service treatment records, and VA shoulder examination reports.

The Veteran has been diagnosed with osteoarthritis of the left shoulder, which is a chronic disease listed as "arthritis" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Specifically, under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. 
§ 3.309(a).  Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Since the June 2003 rating decision, the Veteran testified at an August 2014 Board videoconference hearing.  At the hearing the Veteran credibly testified that he began experiencing symptoms of a left shoulder disability in service, which continue to this day.  Such lay evidence was not previously received by the Board.  This testimony relates to the question of whether the Veteran is entitled to service connection for a left shoulder disability on a presumptive basis.  As such, this represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim.  The Board finds that the additional evidence is new and material to reopen service connection for a left shoulder disability.

Service Connection for a Left Shoulder Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Osteoarthritis is a chronic disease listed as "arthritis" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that he currently suffers from a left shoulder disability due to an in-service football injury.  Initially, the Board finds that the Veteran is currently diagnosed with the disability of osteoarthritis of the left shoulder.  Multiple VA and private medical records, including the report of an October 2004 VA joint examination, have diagnosed the Veteran with osteoarthritis of the left shoulder.

Next, the Board finds that the Veteran sustained an injury to his left shoulder in service.  At the August 2014 Travel Board hearing, the Veteran credibly testified that during a company football game while stationed in Korea he was grabbed by, and subsequently fell on, his left shoulder.  He testified that upon reporting to sick call he was told that he had a rotator cuff injury that would be treated with Valium until he was discharged, at which point he would undergo a surgical procedure.  An April 1974 service treatment record reflects that the Veteran reported to sick call with an injured left rotator cup, which was treated with medication for the pain.  A subsequent July 1974 service treatment record notes that the Veteran sought additional medication for the still painful rotator cuff strain.  In the July 1975 service separation medical history, the Veteran reported having a painful left shoulder.  VA and private medical records convey that the Veteran consistently advanced having first injured his left shoulder during a football game in service.  Based on this evidence, the Board finds that an in-service left shoulder injury is established.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran has had continuous symptoms of a left shoulder disability of arthritis since service separation in July 1975.  The report of a January 2005 VA joint examination opinion addendum conveys that the VA examiner found that the Veteran's left shoulder disability was not related to service; however, the VA examiner provided no rationale for the opinion.  As such, the opinion is inadequate for VA purposes, and is of no probative value.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate).

At the August 2014 Travel Board hearing, the Veteran credibly testified that after being injured at the company football game he continued having left shoulder problems until service separation.  He further testified that he was led to believe that upon separation from service he would undergo left shoulder surgery provided by VA; however, upon completing an aptitude test which found that he could adequately use his left hand, the surgery was never scheduled.  The Veteran testified that he continued to experience left shoulder disability symptoms up to the present.  The Board notes that the earliest medical record received by VA, dated November 1991, diagnosed the Veteran with osteoarthritis of the left shoulder.

Of particular interest to the Board is the Veteran's testimony that he "kept filing claims" with VA regarding his left shoulder from 1976 to the present.  The earliest documents in the claims file indicate that the file was being constructed sometime between 1975 and 1977, although no claim for any disability can be found in the file during that period of time.  At the August 2014 Board videoconference hearing, the Veteran testified that he had filed a request for service connection for his left shoulder disorder in 1976, and that he would provide documentation to the Board reflecting this fact.  To date the Board has not received any such documentation.

The record reflects that in January 1992 the Veteran filed a claim to "reopen" his request for service connection for a left shoulder disability.  In a subsequent March 1992 letter, VA informed the Veteran that there was no record of him ever filing a claim with VA, and that he should complete the enclosed application form and return it to the RO if he wished to open an initial service connection claim.  The 

Veteran did not respond to the March 1992 VA letter, and no decision was made on his request.  Subsequently, in March 2003, the Veteran again filed a claim to "reopen" service connection for a left shoulder disability, and VA again sent the Veteran a letter, dated April 2003, stating that there was no record of the Veteran ever filing a claim with VA.  The Veteran completed the enclosed claim form, which eventually led to the original June 2003 rating decision denying service connection for a left shoulder disability.  

The Board notes that the Veteran's multiple requests to "reopen" his application for service connection for a left shoulder disability indicate that the Veteran thought, rightly or wrongly, that he had previously requested and been denied service connection for the left shoulder disability.  As such, the Board finds this evidence supports the Veteran's testimony that he had symptoms of a left shoulder disability since service separation, which he attempted to have service connected on multiple occasions.

The Veteran's credible testimony that he had symptoms of a left shoulder disability, including pain, since the in-service football injury is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a left shoulder disability since service separation which was later diagnosed as osteoarthritis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his left shoulder in service and has experienced "continuous" symptoms of a left shoulder disability of osteoarthritis since service separation in July 1975.  As such, the criteria for presumptive service connection for the left shoulder disability of osteoarthritis under 38 C.F.R. § 3.303(b) based on 

"continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, or any other, basis.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left shoulder disability is granted.

Service connection for a left shoulder disability of osteoarthritis and rotator cuff strain is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


